[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #109
In a complaint dated December 27, 1996, the plaintiff, Gail Dunn, alleges that the defendants, EAO Switch Corporation, George Longyear and Robert Maier, violated General Statutes §31-290a, which specifically prohibits retaliatory discharge of an employee for filing a workers' compensation claim. Defendants George Longyear and Robert Maier are employed by the defendant in a managerial capacity.
The defendants Longyear and Maier filed a motion to strike the complaint as addressed to them individually on December 8, 1997.1 The defendants Longyear and Maier argue that § 31-290a
applies to employers and not fellow employees who serve in a managerial capacity and merely carry out the employer's wishes.
General Statutes § 31-290a, entitled "Discharge or discrimination prohibited. Right of action" states in relevant part: "(a) No employer who is subject to the provisions of this chapter shall discharge . . . any employee because the employee has filed a claim for workers' compensation benefits . . . ." The wording of the statute clearly creates a cause of action against employers and not fellow employees. Therefore, the motion to strike the plaintiff's complaint is granted as to the CT Page 1401 defendants Longyear and Maier.
SKOLNICK, JUDGE